                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

EDUARDO JACOBS,

                   Plaintiff,                CASE NO. 15-10516
                                             HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                   Defendants.
                                             /


 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
       MOTION TO QUASH DEPOSITION NOTICES [#213]

      This matter is now before the Court on Plaintiff’s Motion to Quash

Deposition Notices. [ECF No. 213] On November 7, 2019, Defendants issued

Notices of Taking De Bene Esse Depositions for their expert witnesses, Dr. Craig

Lemmen and Dr. Nathan Gross. Plaintiff argues that trial is scheduled to start on

November 12, 2019, and that issuing notices to depose witnesses so close to trial is

unreasonable. The Court agrees that taking depositions an hour before trial is

scheduled to begin on Tuesday, November 12, is unreasonable. The parties will

need to schedule the deposition of Dr. Nathan Gross, scheduled for November 12,

2019, for another time. Although the notice to depose Dr. Craig Lemmen on

November 11, 2019, was provided with short notice, the Court finds that


                                         1
rescheduling two depositions during trial may not be feasible. Dr. Craig Lemmen’s

deposition scheduled on November 11, 2019 can continue as scheduled.

      For the reasons set forth above,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Quash Deposition

Notices [ECF No. 213] is DENIED in part as it relates to Dr. Craig Lemmen’s

deposition and GRANTED in part as it relates to Dr. Nathan Gross’s deposition.



                                             s/Denise Page Hood
                                             DENISE PAGE HOOD
DATED: November 8, 2019                      Chief Judge




                                         2
